DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1-21 recite either operational data or operating instructions in relation to information that is downloaded to the handle from the surgical club.  It is unclear from the specification what exactly is defined by the operational data or operating instructions.
Claim 20 recites actuating a control to download the first set of operational data.  The specification, to the best of the Examiner’s knowledge, does not indicate what exactly is defined by a control, and does not appear to have a physical part indicated to be the control that can be actuated or an electronic control that permits this function.
Claim 21 recites actuating a first control and actuating a second control.  The specification, to the best of the Examiner’s knowledge, does not indicate two 
In each of the listed incidents, it is recommended to Applicant in their response to either indicate to the Examiner where in the specification these claimed features are defined, amend the specification to include these features while avoiding adding new subject matter, or amend the claims to better reflect Applicant’s current specification.
It is noted that the Examiner attempted to contact, and left messages, with attorneys of record Brian Geisler (412)355-6282 and Cara Pinto at (412)355-6501 on 22 January 2020 and 25 January 2020 in order to clarify how the specification defines various aspects of Applicant’s claims.  The rejections below reflect the Examiner’s best understanding of the invention and specification, and how the claim language could be interpreted in the art.  Additionally, if the above referenced phone numbers are incorrect or out of date, please update them with either the Examiner or the United States Patent and Trademark Office.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/659,900, 62/665,128, 62/665,129, 62/665,134, 62/665,139, 62/665,177, 62/665,192, 62/649,291, 62/649,294, 62/649,296, 62/649,300, 62/649,302, 62/649,307, 62/649,309, 62/649,310, 62/649,313, 62/649,315, 62/649,320, 62/649,323, 62/649,327, 62/649,333, 62/611,339, 62/611,340, 62/611,341, 62/578,793, 62/578,804, 62/578,817, 62/578,835, 62/578,844, and 62/578,855, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications listed above fail to provide support for the claimed subject matter, specifically downloading a first set of operational data from the surgical hub to the handle once the first shaft assembly is attached to the handle, and downloading a second set of operational data from the surgical hub to the handle once the second shaft assembly is attached to the handle.  Therefore, the effective filing date of the instant application is 26 October 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 16, 20, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first motor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the second motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the third motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first motor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the third motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first motor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the third motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the first set of operational data” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This will be interpreted as “the first set of operating instructions.”
Claim 20 recites the limitation “the second set of operational data” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This will be interpreted as “the second set of operating instructions.”

Claim 21 recites the limitation “the second set of operational data” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This will be interpreted as “the second set of operating instructions.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 7,  9, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (US 2014/0305987), hereinafter Parihar, in view of Quick et al. (US 8,652,121), hereinafter Quick.
Regarding claim 1, Parihar discloses a method for assembling a first shaft assembly to a handle wherein the first shaft assembly has a first control system, and assembling a second shaft to the handle wherein the second shaft assembly has a second control system (Para. [0308], lines 1-16).
Parihar discloses the invention essentially as claimed as discussed above.  However, Parihar does not disclose downloading operational data from a surgical hub to a handle.
Quick, in the same field of medical device data downloading teaches, a method for downloading operational data from a surgical hub when a device is connected (Col. 5, lines 38-40; hub 102 downloads a separate software script, operational data, depending on the medical device connected), wherein the sets of data differ from each other (Col. 5, lines 40-42, data sets differ because of different devices/functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parihar to include downloading different sets of operational data as taught by Quick in order to allow for software updates without replacement of the device, and for different software scripts to control different medical device functions (Col. 5, lines 40-42).
Regarding claim 3, modified Parihar discloses the handle comprises a controller (Parihar: Para. [0308], lines 3-7, handle can comprise control system) configured to determine type of shaft detected (Parihar: Para. [0308], lines 3-7) configured to receive the first set of operational data and the second set of operational data from the surgical hub (Parihar: Para. [0308], handle can have control/microprocessor/memory for different shaft processes, therefore can receive data; Quick: Col. 5, lines 38-42, sends sets of data from surgical hub 102).
Regarding claim 7, Parihar discloses a method for assembling a first shaft assembly to a handle wherein the first shaft assembly has a first control system, assembling a second shaft to the handle wherein the second shaft assembly has a second control system, and assembling a third shaft to the handle wherein the third shaft has a third control system (Para. [0308], lines 1-16, indicates that more than two shafts with two separate control systems can exist therefore discloses a third shaft/control system).
Parihar discloses the invention essentially as claimed as discussed above.  However, Parihar does not disclose downloading operational data from a surgical hub to a handle.
Quick, in the same field of medical device data downloading teaches, a method for downloading operational data from a surgical hub when a device is connected (Col. 5, lines 38-40; hub 102 downloads a separate software script, operational data, depending on the medical device connected), wherein the sets of data differ from each other (Col. 5, lines 40-42, data sets differ because of different devices/functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parihar to include downloading different sets of operational data as taught by Quick in order to allow for software updates without replacement of the device, and for different software scripts to control different medical device functions (Col. 5, lines 40-42).
Regarding claim 9, modified Parihar discloses the handle comprises a controller (Parihar: Para. [0308], lines 3-7, handle can comprise control system) configured to receive the first set of operational data, the second set of operational data, and the third set of operational data from the surgical hub (Parihar: Para. [0308], handle can have 
Regarding claim 13, Parihar discloses a method for assembling a first shaft assembly to a handle wherein the first shaft assembly has a first control system, and assembling a second shaft to the handle wherein the second shaft assembly has a second control system (Para. [0308], lines 1-16).
Parihar discloses the invention essentially as claimed as discussed above.  However, Parihar does not disclose downloading operational instructions from a surgical hub to a handle.
Quick, in the same field of medical device data downloading teaches, a method for downloading operation instructions from a surgical hub when a device is connected (Col. 5, lines 38-40; hub 102 downloads a separate software script, operation instructions, depending on the medical device connected), wherein the sets of data differ from each other (Col. 5, lines 40-42, data sets differ because of different devices/functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parihar to include downloading different sets of operation instructions as taught by Quick in order to allow for software updates without replacement of the device, and for different software scripts to control different medical device functions (Col. 5, lines 40-42).
Regarding claim 15, modified Parihar discloses the handle assembly comprises a controller (Parihar: Para. [0308], lines 3-7, handle can comprise control system) configured to receive the first set of operating instructions and the second set of operating instructions from the surgical hub (Parihar: Para. [0308], handle can have control/microprocessor/memory for 
Regarding claim 19, modified Parihar discloses said downloading steps occur automatically once the respective shaft assembly is assembled to the handle assembly (Quick: Col. 5, lines 38-40, when connected, software is downloaded, therefore automatically downloaded).

Claim 2, 4, 8, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Quick in further view of Baber et al. (US 2016/0066909), hereinafter Baber.
Regarding claims 2 and 14, modified Parihar discloses a first motor and a second motor (Parihar: Para. [0308], lines 33-36, handle can have a first motor for closure and a second motor for firing).
Modified Parihar further discloses that the device is capable of having more than two shafts, indicating a third shaft is possible (Parihar: Para. [0308]). However, modified Parihar does not expressly disclose the device has a third motor or that a first set of operational data controls all of the motors and a second set of operational data controls less than all of the motors.
Baber, in the same field of endeavor, teaches a handle having a first, second, and third motor (Para. [0428], can have a plurality of motors with separate motors for articulation, closure, and firing), and a first set of operational data controls all of the motors (Para. [0432], lines 8-10, interface 4410 which is first set of data can operate all motors) and a second set of operational data controls less than all of the motors (Para. [0437], interface 4410, has a first position that can couple to only one motor, which would be second set of operational data).

Regarding claim 8, modified Parihar discloses a first motor and a second motor (Parihar: Para. [0308], lines 33-36, handle can have a first motor for closure and a second motor for firing).
Modified Parihar further discloses that the device is capable of having more than two shafts, indicating a third shaft is possible (Parihar: Para. [0308]). However, modified Parihar does not expressly disclose the device has a third motor or that a first set of operational data controls all of the motors, a second set of operational data controls less than all of the motors, and a third set of operational data controls none of the motors.
Baber, in the same field of endeavor, teaches a handle having a first, second, and third motor (Para. [0428], can have a plurality of motors with separate motors for articulation, closure, and firing), and a first set of operational data controls all of the motors (Para. [0432], lines 8-10, interface 4410 which is first set of data can operate all motors), a second set of operational data controls less than all of the motors (Para. [0437], interface 4410, has a first position that can couple to only one motor, which would be second set of operational data), and a third set of operational data can operate none of the motors (Para. [0437], third set of operational data is user intervention which causes actuation of the closure trigger, therefore no motors are used to actuate closure trigger).


Regarding claim 4, 10, and 16, modified Parihar discloses a first motor and a second motor (Parihar: Para. [0308], lines 33-36, handle can have a first motor for closure and a second motor for firing) wherein the method further comprises transmitting operational signals to the first motor and the second motor via the controller in order to perform functions of the surgical instrument (Parihar: Para. [0308], lines 3-7 and 33-39, transmits data via controller to function device).
Modified Parihar further discloses that the device is capable of having more than two shafts, indicating a third shaft is possible (Parihar: Para. [0308]). However, modified Parihar does not expressly disclose the device has a third motor.
Baber, in the same field of endeavor, teaches a handle having a third motor (Para. [0428], can have a plurality of motors with separate motors for articulation, closure, and firing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the method of modified Parihar to include a third motor as taught by Baber in order to allow for motorized articulation of the device (Para. [0428]).

Claim 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Quick in further view of Kuchenbecker et al. (US 2013/0209980), hereinafter Kuchenbecker.
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claims 1 and 7.  However, modified Parihar does not disclose providing tactile feedback to a clinician via the handle.
Regarding claims 5 and 11, Kuchenbecker, in the same art of robotic surgical devices that receive data, teaches providing tactile feedback to a clinician via a handle of a surgical instrument (Para. [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parihar to include providing tactile feedback via a handle as taught by Kuchenbecker in order to enable a surgeon to perform robot-assisted surgeries more precisely (Para. [0039]).
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claim 13, including downloading a first set of operating instructions and a second set of operating instructions to the handle assembly.  However, modified Parihar does not disclose providing tactile feedback to a clinician
Regarding claim 17, Kuchenbecker, in the same art of robotic surgical devices that receive data, teaches providing tactile feedback to a clinician after receiving data (Para. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parihar to include providing tactile feedback via a handle as taught by Kuchenbecker in order to enable a surgeon to perform robot-assisted surgeries more precisely (Para. [0039]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Quick in further view of Kuchenbecker in further view of Ramstein et al. (US 2010/0137845), hereinafter Ramstein.
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claims 13 and 17.  Additionally, modified Parihar discloses the handle assembly comprises an actuation trigger (Parihar: Para. [0308], lines 20-21, handle has an actuator).  However, modified Parihar does not disclose that the actuation trigger is surrounded by an electroactive polymer.
Regarding claim 18, Ramstein, in the same field of endeavor, teaches an actuation trigger (trigger of handle portion 12) surrounded by an electroactive polymer (Para. [0021], haptic actuator 26 can be an electroactive polymer) which applies forces to the actuation trigger in order to provide tactile feedback to the clinician (Para. [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation trigger of modified Parihar to include an electroactive polymer as taught by Ramstein in order to provide the user with vibrational tactile feedback (Para. [0021]).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Quick in further view of Ying et al. (US 2003/0179223), hereinafter Ying.
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claim 13.  Additionally, regarding claim 20, modified Parihar discloses downloading a first set of operational data and a second set of operational data.  However, modified Parihar does 
Regarding claim 20, Ying, in the same field of downloading data to medical devices, teaches downloading steps do not occur automatically (Para. [0039], control is activated by user, therefore downloading does not occur automatically) said method further comprising actuating a control to download sets of data (Para. [0039], user activates GUI control 136 to initiate data download).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parihar to not automatically download the sets of data as taught by Ying in order to allow for data to be downloaded at the user’s discretion (Para. [0039]).
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claim 13.  Additionally, regarding claim 20, modified Parihar discloses downloading a first set of operational data and a second set of operational data.  However, modified Parihar does not disclose the downloading steps do not occur automatically or actuating a first control and a second control to download the data.
Regarding claim 21, Ying, in the same field of downloading data to medical devices, teaches downloading steps do not occur automatically (Para. [0039], control is activated by user, therefore downloading does not occur automatically), said method further comprising: actuating a first control to download the first set of operational data; and actuating a second control to download the second set of operational data (Para. [0039], user activates GUI control 136 to initiate data download; GUI control 136 is a button that can be pressed on the handheld device; first pressing the button to download data would be a first signal sent and therefore a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parihar to not automatically download the sets of data using a first and second control as taught by Ying in order to allow for data to be downloaded at the user’s discretion (Para. [0039]).
	Regarding claim 21, both modified Parihar and Ying discloses a need in the art for downloading sets of data, and Ying discloses the controls of a device can be limited to a finite number of predictable ways (one control Para. [0039] or more than one control Para. [0062]). Ying further shows that a person of ordinary skill would have been able to pursue the known potential solutions with a reasonable expectation of success.  Ying specifically discloses in Para. [0062] that one control can be used to add patient names which is a one set of data and another control can be used to download clinical data which is another set of data. Modified Parihar does not disclose a preference for what controls are used to download sets of data, and it appears as though controls of Ying would work equally well.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Parihar to include two controls as taught by Ying since it has been held that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that the product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was under § 103, KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Allowable Subject Matter
Claims 6 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHERINE M SHI/Primary Examiner, Art Unit 3771